UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2760



MAGGIE YVONNE BOYD,

                                             Plaintiff - Appellant,

          versus

THE CHRISTIAN METHODIST EPISCOPAL CHURCH; THE
NEW YORK/WASHINGTON ANNUAL CONFERENCE OF THE
CHRISTIAN METHODIST EPISCOPAL CHURCH; TRUSTEES
OF ST. JAMES CME CHURCH,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. James C. Turk, District Judge.
(CA-95-2-L)


Submitted:   November 30, 1995            Decided:   January 4, 1996

Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maggie Yvonne Boyd, Appellant Pro Se. Joy Lee Price, CASKIE &
FROST, Lynchburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief in her employment discrimination action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Boyd v. The Christian Methodist Episcopal Church, No. CA-95-
2-L (W.D. Va. Aug. 8, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2